PER CURIAM.
We are-unable to distinguish this case from The Majestic, 166 U. S. 375, 17 Sup. Ct. 597, 41 L. Ed. 1039, except that the notice is printed on the front, instead of the back, of the ticket. It is to be observed, however, in the case cited that the “Cabin.Passengers’. Contract. Ticket” was prefaced by the following statement: “The Notices to Passengers below, form part of and must .appear on each *223contract ticket.” Moreover, such “Notices to Passengers” thus printed below ended (at the foot of the sheet) with the words in bold type, “See hack,” and were continued on the back. That decision in effect holds that, unless the condition relied upon is included in that part of the “Ticket Contract” which contains the agreement to transport and is signed by the agent of the carrier, it is merely a notice. The notice in this case is on the face of the ticket, but is in the margin and not included in that part of the ticket.
On the question of fact we agree with the District Court.
Decree affirmed, with interest and costs.